Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 03/03/2022. Currently claims 1-9, and 23-31 are pending in the application, with claims 1-9, and 31 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group IV, claims 23-30, without traverse, drawn to a method in the reply filed on 03/03/2022 is acknowledged.


Claim Objections

	Claim 30 is objected to because the claim depends on itself. Appropriate correction is requested.  For the purpose of prosecution, it is assumed that claim 30 depends on claim 23.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 23, 28-29 are rejected under 35 U.S.C.103 as being obvious over Persson et al. (US Patent Application Publication Number 2011/0203995 A1), hereafter, referred to as “Persson”, in view of Wegeng et al. (US Patent Application Publication Number 2013/0025192 A1), hereafter, referred to as “Wegeng”, in view of Schalansky (US Patent Application Publication Number 2015/0137412 A1), hereafter, referred to as “Schalansky”.

Regarding claim 23, Persson teaches a chemical processor (110) having a circular shape comprising a tube or a plurality of tubes (113) providing radial fluid flow from a source inlet or source manifold (111) near a central region of the processor to a perimeter of the processor (110) (equivalent to the micro-channel or meso-channel device), wherein the tube or plurality of tubes (113) is exposed on a surface of the device (para. [0021]); para. [0078-0079]); wherein the tube or plurality of tubes have a cross-section that is circular, oval, or oblate circular, and wherein the processor is configured for a unit process (para. [0024]; Figs. 11-12). Persson also discloses the chemical processor wherein the tube or plurality of tubes, comprises a porous insert embedded within the tube or plurality of tubes, wherein the porous insert comprises a catalyst material, a sorbent material, or both (para. [0059]).

But Persson fails to explicitly teach the use of a protective layer between the first and second portion of the channels.  However, Wegeng discloses a chemical processor comprising a channel or a plurality of channels having a first portion providing radial fluid flow from a source manifold (the header element in Fig. 6) to a perimeter of the device and a second portion providing radial fluid flow from the perimeter to a receiving manifold (the header element in Fig. 6), wherein the source manifold and the receiving manifold are located near a central region of the device, and wherein the device is configured for a unit process (para. [0018]).  Wegeng also teaches that the first portion and the second portion in each channel are separated by a nonporous, thermally conductive divider (equivalent to the protective layer), and the first portion comprises a catalyst and the perimeter of the device comprises an opening in the divider near the perimeter of the device so that flow from the first portion can pass into the second portion (para. [0066-0068]; claim 1; Fig. 6). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Wegeng, and combine the use of a thermally conductive divider layer (equivalent to the protective layer), because that would keep the first portion separated from the second portion (KSR Rationale A, MPEP 2143). Since both the references deal with chemical processor comprising a channel or a plurality of channels of first and second types, one would have reasonable expectation of success from the combination.

But Persson and Wegeng fail to explicitly teach that the micro-channel or meso-channel device is fabricated using an additive manufacturing process using a layer-by-layer deposition. However, Schalansky teaches the use of an additive manufacturing process to produce a structure such as chemical reactors or other systems that require a plurality of pre-determined fluid passages (equivalent to channels or tubes providing fluid flow). Schalansky teaches in Figs. 1A, 1B and 1C the steps of forming layer-by-layer deposition of an additive manufacturing process to form plurality of fluid flow channels. Schalansky also teaches that the additive manufacturing processes are precise, efficient and highly scalable. Additionally, these processes produce virtually no waste materials and employ a minimum of specialized fixturing (para. [0021]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Schalansky, and use a known technique of manufacturing to produce the article, because the additive manufacturing process is a precise, efficient, highly scalable processes, that produce virtually no waste materials and employ a minimum of specialized fixturing.


Regarding claim 28, Persson teaches porous insert comprises a catalyst material, a sorbent material, or both (para. [0059]).

Regarding claim 29, Schalansky teaches that a porous structure is created by sintering process, therefore, it would have been obvious to any ordinary artisan that it could be made out of metal (para. [0022]).

Claim 24 is rejected under 35 U.S.C.103 as being obvious over Persson et al. (US Patent Application Publication Number 2011/0203995 A1), in view of Wegeng et al. (US Patent Application Publication Number 2013/0025192 A1), in view of Schalansky (US Patent Application Publication Number 2015/0137412 A1), in view of TeGrotenhuis et al. (US Patent Application Publication Number 2003/0180216 A1), hereafter, referred to as “TeGrotenhuis”.

Regarding claim 24, Persson teaches to establish an internal fluid transport effected by a pressure differential, by centrifugal force, and/or by inertia, forces established solely by rotating, rocking, wagging, or oscillating the device itself. But Persson fails to explicitly teach the use of differential temperature for the microchannel or mesochannel device to effect the flow. However, TeGrotenhuis teaches an alternative approach that involves "differential temperature microchannel reactor".  TeGrotenhuis teaches the use of differential temperature reactor comprising an exothermic reaction channel having a channel inlet and a channel outlet and at least one exothermal reactant microchannel flow path from the channel inlet to the channel outlet; an exothermic reaction catalyst in the exothermic reaction channel; and at least one heat exchange channel in thermal contact with the exothermic reaction channel, the heat exchange channel defining a heat exchange fluid microchannel flow path; wherein the at least one heat exchanger channel is operable to remove a sufficient quantity of heat from the exothermal reaction channel to cause the average temperature across a cross section of the exothermal reactant flow path in the exothermic reaction channel to substantially continuously decrease from a maximum average temperature in the reactant low path to a minimum average temperature in the flow path near the channel outlet; wherein the maximum and minimum temperatures are substantially different. In one refinement the maximum and minimum temperatures differ by at least about 25 degrees Celsius (para. [0123]). This concept makes more efficient use of the energy needed for the reaction.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of TeGrotenhuis, and substitute the technique of differential temperature instead of differential pressure, because that would make more efficient use of energy needed for the reaction (KSR Rationale B, MPEP 2143).

Claim 27 is rejected under 35 U.S.C.103 as being obvious over Persson et al. (US Patent Application Publication Number 2011/0203995 A1), in view of Wegeng et al. (US Patent Application Publication Number 2013/0025192 A1), in view of Schalansky (US Patent Application Publication Number 2015/0137412 A1), in view of Bineli et al. (Aulus Roberto Romao Bineli et al. : Direct Metal Laser Sintering (DMLS): Technology for Design and Construction of Microreactors; 6th Brazilian Conference on Manufacturing Engineering April 11-15, 2011, Brazil), hereafter, referred to as “Bineli”.
Regarding claim 27, Schalansky teaches the use of selective laser sintering as part of additive manufacturing process (para. [0021]), but fails to explicitly teach the use of direct metal laser sintering process.  However, Bineli teaches that similar to SLS, Direct metal laser sintering (DMLS), as a typical RP technique, enables the quick production of complex shaped three-dimensional (3D) parts directly from metal powder. This process uses a laser that is directly exposed to the metal powder in liquid phase sintering, and creates parts by selective fusing and consolidating thin layers of loose powder with a scanning laser beam process. Additionally, due to its flexibility in materials, shapes and control of parameters in the construction may also lead to produce porous metallic components. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Bineli, and use a known technique of direct metal laser sintering to produce the article, because the use of this additive manufacturing process would allow to make porous parts as well (KSR Rationale C, MPEP 2143).


Allowable Subject Matter

Claim 25-26, and 30 are objected to as being directly or indirectly dependent upon rejected base claim 23, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 25, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a method of fabricating a microchannel or mesochannel device comprising “wherein the protective layer comprises a sacrificial material that is removed after the step of forming layer-by-layer a second portion of the channel over the first portion”. Claim 26 depend on claim 25.

Regarding claim 30, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a method of fabricating a microchannel or mesochannel device comprising “wherein the porous insert is made by joining a protective layer onto a porous metallic support and then coating the porous metallic support with a metal oxide and nickel or a noble metal to form a methane reforming catalyst followed by calcining prior to disposing the insert into the channel.”


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742